Citation Nr: 1417344	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  13-25 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to basic eligibility for home loan benefits.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Nilon, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) and (West 2002) 38 C.F.R. § 20.900(c).  

The appellant served in the National Guard from September 1954 to January 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an administrative decision issued in June 2013 by the Department of Veterans Affairs (VA) Atlanta Regional Loan Center in Decatur, Georgia that denied the appellant's request for Certificate of Eligibility (COE) for VA Home Loan Benefits. 


FINDING OF FACT

The appellant did not serve on active duty for at least 90 days during wartime or for at least 180 days during other than wartime, and he did not have at least six years of creditable service in the Selected Reserve. 


CONCLUSION OF LAW

The criteria for basic eligibility for VA home loan benefits are not met. 38 U.S.C.A. §§ 3701, 3702 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations under the Veterans Claims Assistance Act (VCAA) have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The United States Court of Appeals for Veterans Claims (Court) has held that the duties to notify and assist under the VCAA are relevant to Chapter 51 of Title 38 of the United States Code.  There is no indication the VCAA is intended to apply to Housing and Small Business Loans, which are governed by Chapter 37 of Title 38.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004) and Sims v. Nicholson, 19 Vet. App. 453 (2006).  

Nonetheless, the Board points out that the appellant was provided during the course of the appeal with a copy of the decision denying the benefit claimed.  A Statement of the Case (SOC) in August 2013 responded to the arguments and assertions voiced in the appellant's Notice of Disagreement, identified the evidence considered, and advised the appellant of the reasons why the claim remained denied.     

The appellant has been advised of his entitlement to a hearing before a Member of the Board but he has declined such a hearing.  Further, the appellant has not asserted, and the file does not show, that there are any entities having additional evidence that should be pursued prior to appellate review.  

The Board finds that under the circumstances the RO has satisfied any extant duties to notify and assist the appellant, and that adjudication of the appeal at this point presents no risk of prejudice to the appellant.  See e.g. Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Therefore, as all relevant evidence has been received, the Board may proceed with adjudication of the claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Applicable Laws and Regulations

The following veterans qualify for basic entitlement to housing loan benefits under Chapter 37, Title 38 of the United States Code: (A) Each veteran who served on active duty at any time during World War II, the Korean conflict, or the Vietnam era and whose total service was for 90 days or more.  (B) Each veteran who after September 15, 1940, was discharged or released from a period of active duty for a service-connected disability.  (C) Each veteran, other than a veteran described in clause (A) or (B) of this paragraph, who (i) served after July 25, 1947, for a period of more than180 days and was discharged or released therefrom under conditions other than dishonorable; or (ii) has served more than 180 days in active duty status and continues on active duty without a break therein.  (D) Each veteran who served on active duty for 90 days or more at any time during the Persian Gulf War, other than a veteran ineligible for benefits under this title by reason of section 5303A(b).  (E) Each veteran described in section 3701(b)(5) this title.  (F) Each veteran who was discharged or released from a period of active duty of 90 days or more by reason of a sole survivorship discharge (as that term is defined in section 1174(i) of title 10).  38 U.S.C.A. § 3702(a)(2) (West 2002 & Supp. 2013).

The term ''veteran'' also includes an individual who is not otherwise eligible for the benefits of this chapter and (i)who has completed a total service of at least 6 years in the Selected Reserve and, following the completion of such service, was discharged from service with an honorable discharge, was placed on the retired list, was transferred to the Standby Reserve or an element of the Ready Reserve other than the Selected Reserve after service in the Selected Reserve characterized by the Secretary concerned as honorable service, or continues serving in the Selected Reserve, or (ii) who was discharged or released from the Selected Reserve before completing 6 years of service because of a service-connected disability.  The term ''Selected Reserve'' means the Selected Reserve of the Ready Reserve of any of the reserve components (including the Army National Guard of the United States and the Air National Guard of the United States) of the Armed Forces, as required to be maintained under section 10143(a) of title 10.  38 U.S.C.A. § 3701(b)(5) (West 2002 & Supp. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim 
on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

The appellant is shown to have served in the New Hampshire National Guard from September 1954 to January 1959. The total length of service shown on his National Guard Bureau (NGB) Form 15 is 4 years, 4 months and 2 days.

The appellant submitted the present VA Form 26-1880 (Request for a Certificate of Eligibility) in May 2013.  He stated therein that he had served in the National Guard from July 1955 to January 1960.

The appellant's National Guard service coincides with the Korean Conflict (June 1950 to January 1955), but the appellant has not asserted, and the documentation of record does not suggest, that he served on active duty for 90 days or more during that conflict; he is also not shown to have served on active duty for 180 days 
or more.  Accordingly, he does not qualify for housing loan benefits under 38 U.S.C.A. § 3702(a)(2).

Turning to the alternative provisions of 38 U.S.C.A. § 3701(b)(5), the appellant can establish entitlement by showing 6 years of service in the Selected Reserve.  The Board notes at the outset that there is a discrepancy between the National Guard service dates reported by the appellant (July 1955 to January 1960) and those documented by VA (September 1954 to January 1959).  However, neither of these date ranges totals 6 year or more, so the discrepancy is moot because the criteria of 38 U.S.C.A. § 3701(b)(5) are not met in either case.

The appellant asserted in his Notice of Disagreement (NOD) that he had been unable to complete his 6 years of National Guard service because when he attempted to transfer from the New Hampshire National Guard to the California National Guard he was rejected by the latter due to hearing loss.  In his substantive appeal, the appellant added that during training at Fort Leonard Wood, Missouri, in July-August 1956 he had been exposed to acoustic trauma in the form of small arms fire and artillery fire.  Thus, he appears to assert that his service was terminated prior to completion of his full 6 year term because of a disability that should be service-connected, and that he accordingly qualifies for housing loan under 38 U.S.C.A. § 3702(a)(2)(C) (released from active duty due to a service-connected disability).

In response to the appellant's argument, the Board notes at the outset that the appellant is not service-connected for hearing loss disability, so the Board may not assume that his cited hearing loss at the time was related to service in the New Hampshire National Guard.  As the appellant himself admits, he was not released from the New Hampshire National Guard due to any physical disability, to include hearing loss.  There is no indication of record that he was actually allowed to enlist in the California National Guard, but in any case he was not discharged from active duty due to hearing loss, so the provisions of 38 U.S.C.A. § 3702(a)(2)(C) do not apply.     

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim, and that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56 (1990).
  

ORDER

Entitlement to basic eligibility for home loan benefits is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


